Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response Dated April 25, 2022
In the Response dated April 25, 2022, claims 15 and 27 were amended. Clams 15-28 are pending. An action on the merits of claims 15-28 is contained herein.
The rejection of claims 15-28 under 35 U.S.C. 101 has been rendered moot in view of applicant’s Amendment dated April 25, 2022.
Applicant' s arguments, see pages 4-5, filed April 25, 2022, with respect to the rejection(s) of claim(s) 15-21 and 25-26 under 35 U.S.C. 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 103 is made over Prieto (EP 2060257 A1) in view of Albrecht (US 7,090,879) as set forth herein below. 
The claims have been amended to include the limitation "wherein the nutritional composition is shelf stable for at least 3 months". Prieto does not explicitly teach a composition that is shelf stable for at least 3 months. However, Prieto explicitly teaches that the formula may be spray dried or freeze dried and converted into a powder. See paragraphs [0036 - 0040]. Prieto further teaches that if a liquid product is preferred, the homogenized mixture may be sterilized then aseptically filled into suitable containers or may be first filled into the containers and then retorted. Thus, Prieto suggests a shelf-stable nutritional composition.
It would have been prima facie obvious to one of ordinary skill to provide the composition of Prieto into a formulation that is shelf stable for at least 3 months in order to store, ship, and/or sell the composition for longer periods. Albrecht teaches nutritional formulas may be packaged and sealed in single or multi-use containers, and then stored under ambient conditions for up to about 36 months or longer, more typically from about 12 to about 24 months. See column 10, lines 35-43. In light of Prieto suggesting a shelf-stable formula and Albrecht teaching nutritional formulas may be stored under ambient conditions for up to 36 months or longer, it would have been obvious to provide a nutritional composition that was shelf stable for at least 3 months. The motivation to extend the shelf life of nutritional composition is prima facie obvious.
The rejection of claims 22-24 and 27-28 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prieto et al. US 6,045,854 (Prieto), and further in view of Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination is maintained for the reasons of record.
The rejection of claims 15-23 and 25-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,624,916 B2. Is maintained for the reasons of record.
The rejection of claims 15-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,471,081 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination Is maintained for the reasons of record.
The rejection of claims 15-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,795,623 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination Is maintained for the reasons of record.
The rejection of claims 15-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht) Is maintained for the reasons of record.
The rejection of claims 15-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination is maintained for the reasons of record.
The rejection of claims 15-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,802,650 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination Is maintained for the reasons of record.
The rejection of claims 15-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,539,269 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination Is maintained for the reasons of record.

Rejections Set Forth in the Office Action Dated January 24, 2022
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-24 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prieto et al. US 6,045,854 (Prieto), and further in view of Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination.
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. Applicant argues that the Office has failed to consider the scope of the claims and the unexpected results on which the claims are based. Applicant argues that 
there is nothing on the record to indicate that the references, whether alone or in combination would have achieved the results in the specification. Applicant contends that the instant claims are based on the surprising discovery that the claimed HMO-containing compositions reduce platelet-neutrophil complex (PNC) formation, and thereby are effective at reducing inflammation in adults.Applicant requests that the Office clarify whether the motivation is based on a desire to provide supplemented infant formula to adults or the elderly. Applicant submits that these groups have very different nutritional needs from those of infants.
The examiner respectfully disagrees.
Instant claims 22-24 and 27-28 are drawn to a composition (e.g., a nutritional composition). As set forth on pages 15-16 of the last Office Action, claims 22-24 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prieto et al. US 6,045,854 (Prieto) as applied to claims 15-21 and 25-26…and Fichot in combination. As set forth in the last Office Action, the preamble language of claim 15 has been considered; however, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention (e.g., a "composition comprising at least…to 25 mg/mL" and "wherein…at least 3 months"). See page 14. Thus, the preamble language is an intended use.  See MPEP 2111.02.  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the text "for reducing inflammation in an adult or elderly individual" does not convey a structural difference to the claimed nutritional composition. All of the instant limitations are taught by the combination of Prieto, Stahl, Albrecht, and Fichot. See page 22 of the last Office Action. As evidenced by Stahl and Albrecht, ingredients found in naturally-occurring human breast milk and/or employed in synthetic infant formulas (e.g., HMOs (e.g., 2’-FL, 3’-FL, 3’-SL, and/or 6’-SL), carotenoids, LCPUFA, etc.) may be administered to infants, adults, or elderly individuals. See paragraphs [0056 - 0058] of Stahl and column 9, lines 31-61 of Albrecht. Since the recitation of intended use 1) does not result in a structural difference between the claimed invention and the prior art and 2) the prior art structure is capable of performing the intended use, the prior art meets the claim(s).
As set forth on page 21 of the last Office Action, In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to combine conventional, well-known ingredients found in naturally-occurring human breast milk and employed in synthetic infant formulas (e.g., HMOs (e.g., 2’-FL, 3’-FL, 3’-SL, and/or 6’-SL), carotenoids, LCPUFA, etc.) in amounts comparable to the amounts found in human breast milk, commercially available synthetic infant formulas, or other known synthetic infant formulas at the time of the invention into an infant formulation. One would have been motivated to employ said ingredients in such amounts in order to mimic human breast milk. As set forth by MPEP 2144, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. 
Thus, the rejection is maintained in view of the preponderance of evidence.
Claims 15-23 and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,624,916 B2. 
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,471,081 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination. 
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,795,623 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination. 
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination. 
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination. 
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,802,650 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination. 
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,539,269 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination. 
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. Applicants arguments based on the remarks presented in Section IV are not persuasive for the reasons set forth above. See Section 15. Regarding applicant’s assertion that the rejections fail to actually map the elements of the instant claims against those of the reference patents, the assertion has been duly noted. However, the rejections set forth how the instant invention(s)/claim(s) differ from the patented claims. The rejections further set forth why the deficiencies would have been obvious. Being that applicant has not articulated what claim limitations are not taught by the cited claims/prior art or specifically why the claims would not have been obvious, the rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15-21 and 25-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prieto et al. US 6,045,854 (Prieto) as applied to claims 15-21 and 25-26 in the last Office Action and Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht) in combination.
Prieto does not explicitly teach a composition that is shelf stable for at least 3 months. However, this deficiency would have been obvious in view of the teachings of Albrecht. Although Prieto does not explicitly teach a composition that is shelf stable for at least 3 months, Prieto explicitly teaches that the formula may be spray dried or freeze dried and converted into a powder. See paragraphs [0036 - 0040]. Prieto further teaches that if a liquid product is preferred, the homogenized mixture may be sterilized then aseptically filled into suitable containers or may be first filled into the containers and then retorted. Thus, Prieto suggests a shelf-stable nutritional composition.
It would have been prima facie obvious to one of ordinary skill to provide the composition of Prieto into a formulation that is shelf stable for at least 3 months in order to store, ship, and/or sell the composition for longer periods. Albrecht teaches that nutritional formulas may be packaged and sealed in single or multi-use containers, and then stored under ambient conditions for up to about 36 months or longer, more typically from about 12 to about 24 months. See column 10, lines 35-43. Regarding methods of manufacture, Albrecht teaches that the methods most typically involve the initial formation of an aqueous slurry containing carbohydrates, proteins, lipids, stabilizers or other formulation aids, vitamins, minerals, or combinations thereof. See column 10, line 45 to column 11, line 11. The slurry is emulsified, pasteurized, homogenized, and cooled. Various other solutions, mixtures, or other materials may be added to the resulting emulsion before, during, or after further processing. This emulsion can then be further diluted, heat-treated, and packaged to form a ready-to-feed or concentrated liquid, or it can be heat-treated and subsequently processed and packaged as a reconstitutable powder, e.g., spray dried, dry mixed, agglomerated. Other suitable methods for making nutritional formulas are described, for example, in U.S. Pat. No. 6,365.218 (Borschel, et al.), U.S. Pat. No. 6,589,576 (Borschel, et al.), U.S. Pat. No. 6,306,908 (Carlson, et al.), U.S. Patent Appli cation 2003.0118703 A1 (Nguyen, et al.).  
Paragraph [00129], page 33 of the instant specification discloses that the nutritional compositions of the instant invention may be prepared by any known or otherwise effective manufacturing technique for preparing the selected product solid or liquid form. Paragraph [00135}, page 34 of the instant specification discloses U.S Pat. No. 6,365,218 (Borschel et al.), U.S. Pat. No, 6,589,576 (Borschel et al,), U.S. Pat. No. 6,306,908 (Carlson et al.), U.S. Patent Application 20030118703 Al (Nguyen et al.) as teaching suitable methods for making the instant nutritional products.
In light of Prieto suggesting a shelf-stable formula and Albrecht teaching nutritional formulas may be stored under ambient conditions for up to 36 months or longer and methods for accomplishing such, it would have been obvious to provide a nutritional composition that was shelf stable for at least 3 months. The motivation to extend the shelf life of nutritional composition is prima facie obvious (e.g., in order to store, ship, and/or sell the composition for longer periods). Thus, claims 15-21 and 25-26 would have been obvious in view of the preponderance of evidence.

Conclusion
Claims 15-28 are pending. Claims 15-28 are reje4cted. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/